Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-20 are pending.
	Claims 1-20 are under examination on the merits.

Claim Rejections
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (WO 2009/126913, international publication date: 10/15/2009, in IDS from 05/19/2021), in view of Stebbing et al. (Cancer Treatment Reviews, 26: 287-290, 2000).
Ding et al. teach that “[t]reatments using nucleic acid-based drugs such as DNA, antisense oligonucleotides, small interfering RNA (siRNA), micro-RNA and/or aptamers are attractive but sometimes challenging. For example, nucleic acid-based drugs that specifically target oncogenes have the potential to block the unique initiation and propagation pathways of cancer cells, but their clinical application can be hindered due to the lack of same and efficient drug delivery systems. Besides being non-toxic and non-immunogenic, an ideal drug delivery system for nucleic acid-based therapeutics must be able to assist the escape of therapeutics from the endosome so that the nucleic acid-based drug can be released into the cytoplasm where it can function.” See p. 1. Ding et al. further teach a polymalic acid-based drug carrier that comprises poly(β-L-malic acid) and further comprising at least one module for cytoplasmic delivery, e.g., an endosome escape unit, at least one module that targets a tumorigenic cell or a cancer cell, e.g., an anti-transferrin receptor antibody, and one or more biologically active molecules, e.g., an antisense Morpholino oligonucleotide, see Figures 1-4; p. 2, and p. 5-6. Ding et al. teach that nucleic acid-based therapeutics, such as said Morpholino oligonucleotide, may be covalently linked, via disulfide bonds, to said drug carrier, see p. 2. It is noted that disulfide bonds meet the limitation of a glutathione-cleavable bond. At p. 2 and 3,  Ding et al. teach that “[v]arious embodiments also include methods of decreasing the volume of a glioma in an individual, comprising providing a composition that inhibits protein synthesis of Laminin-411, where the composition comprises PMLA covalently linked to a targeting antibody, a Laminin α4 antisense polynucleotide and/or β1 antisense polynucleotide, and a Leu-Leu-Leu tripeptide, and administering the composition to the individual at a concentration of up to but not exceeding 1 mg/mL, In another embodiment, the Laminin α4 antisense polynucleotide comprises a 5' to 3' polynucleotide sequence characterized by SEQ ID NO: 1. in another embodiment, the Laminin β1 antisense polynucleotide comprises a 5' to 3' polynucleotide sequence characterized by SEQ ID NO: 2. In another embodiment, the composition is administered systemically. In another embodiment, the composition is administered near the glioma. In another embodiment, the composition is administered by an intra-tumor injection. In another embodiment, the composition is administered by an implantable device. In another embodiment, the composition is administered subcutaneously, intraperitoneal and/or intravenously.” It is noted that the laminin α4 antisense polynucleotide inhibitor of Ding et al. (SEQ ID NO: 1) shares 100% sequence homology with the instant SEQ ID NO: 5. Ding et al. further teach that polymalic acid-based drug carriers may be prepared both with and without polyethylene glycol, see p. 3. At p. 6, Ding et al. teach a morpholino antisense oligonucleotide that is the antisense of laminin-411 α4 and/or β1 chains. At p. 7 and 8, Ding et al. teach kits comprising a polymalic acid-based drug and pharmaceutically acceptable carriers, and Ding et al. teach that polymalic acid-based drug carriers may be formulated for intravenous administration. Ding et al. further teach that the invention may be used to treat cancer, see p. 6.
	Therefore Ding et al. teach a composition comprising a polymalic acid-based scaffold and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold, and Ding et al. further teach a method of treating cancer by inhibiting the synthesis or activity of laminin-411 comprising administering to a subject in need thereof a pharmaceutical composition comprising a polymalic acid-based scaffold and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold; however Ding et al. do not teach or suggest a composition comprising a polymalic acid-based scaffold, a tyrosine kinase inhibitor, such as an anti-HER2 antibody, covalently attached to the polymalic acid-based scaffold, and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold. Ding et al. also does not teach or suggest a method of treating cancer by inhibiting the synthesis or activity of laminin-411 and HER2 comprising administering to a subject in need thereof a pharmaceutical composition comprising a polymalic acid-based scaffold, a tyrosine kinase inhibitor, such as an anti-HER2 antibody, covalently attached to the polymalic acid-based scaffold, and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold. These deficiencies are remedied by Stebbing et al.
	Stebbing et al. teach that “[a] new immunotherapeutic agent has recently garnered significant media attention based upon its apparent efficacy and moderate toxicity. Herceptin
(trastuzamab; Genentech/Roche) is a recombinant, humanized, monoclonal antibody whose antigen is the HER2/neu (c-erb-B2) protein, a 185 kDa [glycoprotein] receptor with intrinsic tyrosine kinase activity and partial homology with the epidermal growth factor receptor (9). The HER2 proto-oncogene is over [expressed] in 10–35% of patients with breast cancer
(10). Overexpression is associated with decreased disease-free and overall survival in women with both node-negative and node-positive disease… Evidence that monoclonal antibodies specific for the HER2 receptor inhibited the growth of HER2 overexpressing tumour cells has resulted in the development of Herceptin immunotherapy.” See p. 288. Stebbing et al. further teach that “[a]n early phase II study by Baselga et al. (20) reported a response rate of 11.6% in patients with HER-2 overexpressing metastatic breast cancer, based on a loading dose of 250 mg followed by weekly doses of 100 mg. Similar results (15%) were seen by Cobleigh et al.
(21). A further phase II trial (22) of 113 patients (mean age 54) demonstrated a response rate of 23% (complete response in 5.3%, partial response in 17.7%) with single agent Herceptin.”
	One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to develop a) a composition comprising a polymalic acid-based scaffold, a tyrosine kinase inhibitor, such as an anti-HER2 antibody, covalently attached to the polymalic acid-based scaffold, and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold and b) a method of treating cancer by inhibiting the synthesis or activity of laminin-411 and HER2 comprising administering to a subject in need thereof a pharmaceutical composition comprising a polymalic acid-based scaffold, a tyrosine kinase inhibitor, such as an anti-HER2 antibody, covalently attached to the polymalic acid-based scaffold, and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold. One of ordinary skill in the art would have been motivated to do so, because Ding et al. teach a) a composition comprising a polymalic acid-based scaffold and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold and b) a method of treating cancer by inhibiting the synthesis or activity of laminin-411 comprising administering to a subject in need thereof a pharmaceutical composition comprising a polymalic acid-based scaffold and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold. Furthermore Stebbing et al. teach that Herceptin, an anti-HER2 antibody, is useful in the treatment of HER2-expressing cancers. One of ordinary skill in the art would have been motivated to modify the polymalic acid-based scaffold of Ding et al. to comprise a covalently attached Herceptin, because the resultant invention would specifically target and destroy HER2-expressing breast cancer cells, thereby providing a therapeutic benefit to patients having HER2-positive breast cancer.
	With respect to claim 20, the limitations of this claim are met by the invention of Ding et al. and Stebbing et al., because at Example 19 of the instant specification, it is disclosed that polymalic acid-based carriers that comprise morpholino antisense oligonucleotides and Herceptin inhibit cancer stem cell markers, such as CD133, myc, CD44, Notch1 or nestin.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1-9, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (WO 2009/126913, international publication date: 10/15/2009, in IDS from 05/19/2021), in view of Herbst et al. (Nature Reviews - Cancer, 4: 956-965, 2004).
The teachings of Ding et al. are detailed above. Ding et al. teach a composition comprising a polymalic acid-based scaffold and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold; however Ding et al. do not teach or suggest a composition comprising a polymalic acid-based scaffold, a tyrosine kinase inhibitor, such as gefitinib, covalently attached to the polymalic acid-based scaffold, and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold. This deficiency is remedied by Herbst et al.
Herbst et al. teach that the administration of gefitinib to NSCLC patients resulted in clinical benefits (disease stabilization or tumor regression) in about 40-50% of patients and an objective response in 12-18% of patients, see p. 960. Herbst et al. also teach that “[g]efitinib 500 mg/day has shown encouraging single agent activity and favourable tolerability as first- or second-line therapy in a Phase II study of 52 patients with recurrent or metastatic squamous-cell carcinoma of the head and neck…”
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to develop a composition comprising a polymalic acid-based scaffold, a tyrosine kinase inhibitor, such as gefitinib, covalently attached to the polymalic acid-based scaffold, and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold. One of ordinary skill in the art would have been motivated to do so, because Ding et al. teach a composition comprising a polymalic acid-based scaffold and a laminin-411 inhibitor covalently attached to the polymalic acid-based scaffold. Furthermore Herbst et al. teach that gefitinib is useful in the treatment of various cancers, such as NSCLC and head and neck cancer. One of ordinary skill in the art would have been motivated to modify the polymalic acid-based scaffold of Ding et al. to comprise a covalently attached gefitinib, because the resultant invention would reasonably be expected to treat various forms of cancer, such as NSCLC and head and neck cancer.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 11, 13, and 15 of U.S. Patent No. 9,623,041 in view of Ding et al. (WO 2009/126913, international publication date: 10/15/2009, in IDS from 05/19/2021).
Both the instant claims and those of U.S. Patent No. 9,623,041 recite a composition comprising a polymalic acid-based scaffold that comprises a tyrosine kinase inhibitor, such as SEQ ID NO(s): 1 and 2, wherein the tyrosine kinase inhibitor is covalently attached to the polymalic acid-based scaffold.
The teachings of Ding et al. are detailed above. Ding et al. teach or suggest a polymalic acid-based scaffold that comprises a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4 and/or β1 chains, wherein the laminin-411 α4 and/or β1 inhibitor is covalently attached to the polymalic acid-based scaffold. It is noted that the laminin α4 antisense polynucleotide inhibitor of Ding et al. (SEQ ID NO: 1) shares 100% sequence homology with the instant SEQ ID NO: 5. Ding et al. further teach that said polymalic acid-based scaffold that comprises a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4 and/or β1 may be used in the treatment of cancer. 
Based upon the teachings of Ding et al., one of ordinary skill in the art would have been motivated to modify the polymalic acid-based scaffold of U.S. Patent No. 9,623,041 to comprise a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4, such as the morpholino antisense oligonucleotide laminin-411 α4 inhibitor of SEQ ID NO: 5. One of ordinary skill in the art would have been motivated to do so, because the resultant composition would be useful in the treatment of cancer. 
With respect to claims 18 and 19, it is noted that SEQ ID NO(s): 1 and 2 of U.S. Patent No. 9,623,041 comprise a morpholino antisense oligonucleotide inhibitor that targets HER2. As such it would have been prima facie obvious to one of ordinary skill in the art that the invention of U.S. Patent No. 9,623,041 and Ding et al. could be used to treat cancers, such as HER2-expressing breast cancers by inhibiting the synthesis or activity of laminin-411 and HER2.
With respect to claim 20, the limitations of this claim are met by the invention of U.S. Patent No. 9,623,041 and Ding et al., because at Example 19 of the instant specification, it is disclosed that polymalic acid-based carriers that comprise morpholino antisense oligonucleotides and HER2 targeting agents inhibit cancer stem cell markers, such as CD133, myc, CD44, Notch1 or nestin. Therefore absent evidence to the contrary, the invention of U.S. Patent No. 9,623,041 and Ding et al. would be expected to meet the limitation of a method that inhibits cancer stem cell markers, such as CD133, myc, CD44, Notch1 or nestin.
Such the instantly claimed invention is prima facie obvious in view of the claims of U.S. Patent No. 9,623,041 in view of Ding et al.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 11, 13, and 15 of U.S. Patent No. 9,623,041 in view of Ding et al. (WO 2009/126913, international publication date: 10/15/2009, in IDS from 05/19/2021), as applied to claims 1-10 and 12-20, and further in view of Herbst et al. (Nature Reviews - Cancer, 4: 956-965, 2004).
Both the instant claims and those of U.S. Patent No. 9,623,041 recite a composition comprising a polymalic acid-based scaffold that comprises a tyrosine kinase inhibitor, such as SEQ ID NO(s): 1 and 2, wherein the tyrosine kinase inhibitor is covalently attached to the polymalic acid-based scaffold.
The teachings of Ding et al. and Herbst et al. are detailed above. Ding et al. teach or suggest a polymalic acid-based scaffold that comprises a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4 and/or β1 chains, wherein the laminin-411 α4 and/or β1 inhibitor is covalently attached to the polymalic acid-based scaffold. It is noted that the laminin α4 antisense polynucleotide inhibitor of Ding et al. (SEQ ID NO: 1) shares 100% sequence homology with the instant SEQ ID NO: 5. Ding et al. further teach that said polymalic acid-based scaffold that comprises a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4 and/or β1 may be used in the treatment of cancer. Herbst et al. teach that gefitinib is useful in the treatment of various cancers, such as NSCLC and head and neck cancer. 
Based upon the teachings of Ding et al., one of ordinary skill in the art would have been motivated to modify the polymalic acid-based scaffold of U.S. Patent No. 9,623,041 to comprise a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4, such as the morpholino antisense oligonucleotide laminin-411 α4 inhibitor of SEQ ID NO: 5. One of ordinary skill in the art would have been motivated to do so, because the resultant composition would be useful in the treatment of cancer. Furthermore one of ordinary skill in the art would have been motivated to modify the polymalic acid-based scaffold of U.S. Patent No. 9,623,041 and Ding et al. to comprise a covalently attached gefitinib, because the resultant invention would reasonably be expected to treat various forms of cancer, such as NSCLC and head and neck cancer.
Such the instantly claimed invention is prima facie obvious in view of the claims of U.S. Patent No. 9,623,041 in view of Ding et al. and Herbst et al.

Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-10 of U.S. Patent No. 10,583,151 in view of Ding et al. (WO 2009/126913, international publication date: 10/15/2009, in IDS from 05/19/2021).
Both the instant claims and those of U.S. Patent No. 10,583,151 recite a composition comprising a polymalic acid-based scaffold that comprises a tyrosine kinase inhibitor, such as SEQ ID NO(s): 1-3 and 6-9, wherein the tyrosine kinase inhibitor is covalently attached to the polymalic acid-based scaffold.
The teachings of Ding et al. are detailed above. Ding et al. teach or suggest a polymalic acid-based scaffold that comprises a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4 and/or β1 chains, wherein the laminin-411 α4 and/or β1 inhibitor is covalently attached to the polymalic acid-based scaffold. It is noted that the laminin α4 antisense polynucleotide inhibitor of Ding et al. (SEQ ID NO: 1) shares 100% sequence homology with the instant SEQ ID NO: 5. Ding et al. further teach that said polymalic acid-based scaffold that comprises a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4 and/or β1 may be used in the treatment of cancer. 
Based upon the teachings of Ding et al., one of ordinary skill in the art would have been motivated to modify the polymalic acid-based scaffold of U.S. Patent No. 10,583,151 to comprise a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4, such as the morpholino antisense oligonucleotide laminin-411 α4 inhibitor of SEQ ID NO: 5. One of ordinary skill in the art would have been motivated to do so, because the resultant composition would be useful in the treatment of cancer. 
With respect to claims 18 and 19, it is noted that SEQ ID NO(s): 1 and 2 of U.S. Patent No. 10,583,151 comprise a morpholino antisense oligonucleotide inhibitor that targets HER2. As such it would have been prima facie obvious to one of ordinary skill in the art that the invention of U.S. Patent No. 10,583,151 and Ding et al. could be used to treat cancers, such as HER2-expressing breast cancers by inhibiting the synthesis or activity of laminin-411 and HER2.
With respect to claim 20, the limitations of this claim are met by the invention of U.S. Patent No. 10,583,151 and Ding et al., because at Example 19 of the instant specification, it is disclosed that polymalic acid-based carriers that comprise morpholino antisense oligonucleotides and HER2 targeting agents inhibit cancer stem cell markers, such as CD133, myc, CD44, Notch1 or nestin. Therefore absent evidence to the contrary, the invention of U.S. Patent No. 10,583,151 and Ding et al. would be expected to meet the limitation of a method that inhibits cancer stem cell markers, such as CD133, myc, CD44, Notch1 or nestin.
Such the instantly claimed invention is prima facie obvious in view of the claims of U.S. Patent No. 10,583,151 in view of Ding et al.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-10 of U.S. Patent No. 10,583,151 in view of Ding et al. (WO 2009/126913, international publication date: 10/15/2009, in IDS from 05/19/2021), as applied to claims 1-10 and 12-20, and further in view of Herbst et al. (Nature Reviews - Cancer, 4: 956-965, 2004).
Both the instant claims and those of U.S. Patent No. 10,583,151 recite a composition comprising a polymalic acid-based scaffold that comprises a tyrosine kinase inhibitor, such as SEQ ID NO(s): 1-3 and 6-9, wherein the tyrosine kinase inhibitor is covalently attached to the polymalic acid-based scaffold.
The teachings of Ding et al. and Herbst et al. are detailed above. Ding et al. teach or suggest a polymalic acid-based scaffold that comprises a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4 and/or β1 chains, wherein the laminin-411 α4 and/or β1 inhibitor is covalently attached to the polymalic acid-based scaffold. It is noted that the laminin α4 antisense polynucleotide inhibitor of Ding et al. (SEQ ID NO: 1) shares 100% sequence homology with the instant SEQ ID NO: 5. Ding et al. further teach that said polymalic acid-based scaffold that comprises a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4 and/or β1 may be used in the treatment of cancer. Herbst et al. teach that gefitinib is useful in the treatment of various cancers, such as NSCLC and head and neck cancer. 
Based upon the teachings of Ding et al., one of ordinary skill in the art would have been motivated to modify the polymalic acid-based scaffold of U.S. Patent No. 10,583,151 to comprise a morpholino antisense oligonucleotide inhibitor that is the antisense of laminin-411 α4, such as the morpholino antisense oligonucleotide laminin-411 α4 inhibitor of SEQ ID NO: 5. One of ordinary skill in the art would have been motivated to do so, because the resultant composition would be useful in the treatment of cancer. Furthermore one of ordinary skill in the art would have been motivated to modify the polymalic acid-based scaffold of U.S. Patent No. 10,583,151 and Ding et al. to comprise a covalently attached gefitinib, because the resultant invention would reasonably be expected to treat various forms of cancer, such as NSCLC and head and neck cancer.
Such the instantly claimed invention is prima facie obvious in view of the claims of U.S. Patent No. 10,583,151 in view of Ding et al. and Herbst et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642